Name: 88/444/EEC: Commission Decision of 29 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  economic policy;  industrial structures and policy;  Europe
 Date Published: 1988-08-09

 Avis juridique important|31988D044488/444/EEC: Commission Decision of 29 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider) (Only the English text is authentic) Official Journal L 218 , 09/08/1988 P. 0029 - 0029*****COMMISSION DECISION of 29 June 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider) (Only the English text is authentic) (88/444/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 provides that the Community programme shall apply to those areas which meet the criteria laid down in Article 3 (1) and the thresholds laid down in Article 4 (1) of that Regulation; Whereas the areas likely to be eligible to benefit from the Community programme must be the subject of an application by the Member State in question; whereas the United Kingdom has submitted such an application to the Commission; Whereas the employment basin comprising the county of South Yorkshire (including the travel-to-work area of Sheffield) and the travel-to-work area of Scunthorpe in the counties of Humberside and Lincolnshire conforms to the abovementioned criteria and thresholds, HAS ADOPTED THIS DECISION: Article 1 1. The employment basin comprising the county of South Yorkshire (including the travel-to-work area of Sheffield) and the travel-to-work area of Scunthorpe in the counties of Humberside and Lincolnshire in the United Kingdom satisfies the criteria stated in Article 3 (1) and the thresholds stated in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by the Regulation in question shall therefore apply to that area. 2. The references to travel-to-work areas in paragraph 1 are to those areas as constituted on 27 September 1984. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 29 June 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.